DISSENTING OPINION
CLAYTON, Circuit Judge:
I dissent, not for the purpose of saying that the majority has reached an undesirable result, since that is not the question. The problem, as I see it, is one of law, not emotion, nor sociology, nor even philosophy. I recognize, as I must, that the facts which started this case on its journey to this court have a strong appeal to our sympathies — mistreatment of a small child, too young to know, or even care whether there is any real difference between a place for the entertainment of spectators only and a place for the entertainment of spectators and participants also. There may well be no such difference. But on the facts here, when viewed objectively, Congress made a difference which we have no right to disregard.
From the bills as introduced in both houses to the law as passed, legislative metamorphosis, which is normal with respect to all proposed legislation of a controversial nature, in this instance, as it has in others, may have resulted in a law less sweeping, less inclusive than many may have hoped. However, courts should take statutes as written, not as proposed nor as they might have been.
I agree with the fine objective opinion of Judge Rives, who wrote for the majority on original hearing. I also agree with the conclusions reached by the district court as reported in 259 F.Supp. 523 under the same style as the case here. Amusement parks, such as the one here, which offer no exhibitions for the entertainment of spectators are not places of entertainment as contemplated by Section 201(b) (3) of the Civil Rights Act of 1964.
I would affirm the judgment of the district court.
COLEMAN, Circuit Judge:
Judge Clayton has exactly stated the views I entertain with reference to this case. I therefore join in his dissent.